Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Although petitioner contended that he was attacked by another inmate with a weapon, the fact that the weapon (a razor blade) was found in his cell gave rise to an inference of impropriety (see, Matter of Hernandez v LeFevre, 150 AD2d 954, lv denied 74 NY2d 615). This is true even though others may have had access to petitioner’s cell (see, Matter of Caldwell v Coughlin, 148 AD2d 905). Therefore, petitioner’s denial of any knowledge of the weapon merely created an issue of credibility to be resolved by respondent Commissioner of Correctional Services (see, supra). Considering the record in its entirety, the determination that petitioner was guilty of possessing a weapon was based upon substantial evidence and should be upheld (see, Matter of Pike v Coughlin, 78 AD2d 937).
Determination confirmed, and petition dismissed, without costs. Casey, J. P., Weiss, Mikoll and Levine, JJ., concur.